Per Curiam.
The parties stipulated the vehicle was reasonably worth $3,000 on November 14, 1960. The plaintiff introduced evidence the reasonable market value shortly before the seizure was $5,500. Apparently the defendant’s son had been permitted to replevy the vehicle and retain possession until November 14, 1960. The defendant did not offer evidence. There is nothing in the record to indicate the vehicle was damaged or that its value changed other than by ordinary depreciation. The evidence was sufficient to support the verdict. The record disclosed
No error.